                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JAMES C. GREEN,              )
                             )
              Plaintiff,     )
                             )               CASE NO. 4:18-cv-00516-SWW
v.                           )
                             )
PREFERRED FAMILY HEALTHCARE, )
INCORPORATED,                )
                             )
              Defendant.     )

                                     ORDER

      Pursuant to the joint stipulation of dismissal with prejudice [doc.#11], this

action is hereby dismissed with prejudice.


            IT IS SO ORDERED on this 12th day of April, 2019.

                                      /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
